Mrs. Annie G. Estes and her husband, George H. Estes (appellee), were given judgments for personal injuries suffered by them in consequence of a collision between the automobile in which they were riding and an automobile belonging to the appellant. On the appeal from the judgment in favor of Mrs. Estes this court, after full consideration, entered an affirmance, holding that the trial court did not err in refusing the general affirmative charge for the defendant-appellant. Jenkins Taxicab Co. v. Annie G. Estes, ante, p. 174, 77 So. 700. The conclusion prevailing on that review necessarily applies to and governs the result on this appeal, which is from the judgment in favor of Mr. Estes. Penticost v. Massey, ante, p. 261, 77 So. 675, concludes to a like effect. The judgment is therefore affirmed on the authority of the first cited decision. Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.